Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0237306 A1 to Meyer.
Re claim 1, Meyer teaches: A gaming machine (Fig. 1 No. 1), comprising: 
one or more display devices; ([0056]-[0058], video display screen 7 used to display main game five-reel array 8 and a separate top video screen 11 located above the main video screen 7 that displays five semi-circular second arrays 12 comprising pie-shaped elements that can be used to provide game enhancements. [0059] describes that the displays are controlled by the electronic game controller 4.) and 
	a game controller executing instructions stored in a memory, wherein execution of the instructions causes the game controller ([0056], [0059], [0061], ‘controller 4’) to at least: 
	present a first symbol outcome in a first array of symbol display positions of the one or more display devices; (Fig. 5 No. 20, a base game is played comprising a five reel array of the "3-4-4-3" configuration, which is illustrated in Fig. 3 No. 8)
in response to the first symbol outcome including a first symbol, spin a wheel presented by the one or more display devices (Fig. 5, No. 21, numerical scatter outcomes in the base game can trigger spins of correspondingly-numbered wheels. See Fig. 6 wherein base game reel 10e comprises a "4" scatter outcome which corresponds to wheel 12e number 4.) and trigger a game in response to a predetermined slice of the wheel being selected as a result of the spin (Fig. 5, No. 22, 23, wheel(s) corresponding to the scatter outcomes spin, and at the conclusion of each wheel spin, a winning slice is animated. Figs. 11-12 diagram the spun result of wheel 12e being No. 32e, "reels 2&4 held wild"); and 
	in response to triggering the game: present a quantity of a second symbol in a second array of symbol display positions of the one or more display devices; (Figs. 11-12, "reels 2&4 held wild". [0070] describes that once the activated wheels 12 have completed their spins, "the electronic game controller 4 then implements each of the game enhancing elements that have been awarded by the wheels. In the case of this example, the electronic game controller 4 causes the play of 10 free games or spins on the reels 10, as awarded by the segment 13a on wheel 12a. At the same time, the electronic game controller 4 modifies the rules of the free games by letting all the symbols of reels 10b, 10e be "wild" (as per the game enhancing element awarded by segment 13e on wheel 12e) and conferring 3 extra free spins whenever any two scatter symbols appear on the reels 10 (as per the game enhancing element awarded by segment 13b on wheel 12b). The display of the wheels 12 and awarded game enhancing elements by segments 13a, 13b, 13c remain unchanged during play of the free spins to show the player the game enhancing elements in effect, as best shown in FIG.12. Also, the free games or spins awarded to the player under the modified rules use different game symbols to those used in the main game played on the array 8 to further emphasize the differences between the main game and the feature game." (emphasis added) This bonus implementation of reels 10 wherein reels 2 and 4 are held wild and the symbols are changed from a normal base game meets the claimed limitation of a second symbol array comprising second symbols (wilds).)
	update symbol display positions of the second array that do not present an instance of the second symbol; (As described above with regard to [0070], in the contemplated bonus implementation of reels 10, reels 2 and 4 are held wild and the remainder of the reels are respun for a total of ten bonus spins, pursuant to the spun wheel outcomes.) and 
	present an award based, at least in part, on each second symbol presented in the second array. ([0061] describes that winning outcomes are paid based on predefined winning combinations when reels 10 are spun. As discussed with regard to [0070] above, free game spins are spins of reels 10 with modified symbols and the addition of held-wild reels. [0087] further notes that this feature game may have "different game symbols, game rules and pay tables" from the main game.)
Re claims 3-4, [0070] describes that a feature game can be repeated a number of times designated by the outcome of one of the wheels 12, in this instance 10 times, wherein for each successive spin, reels 2 and 4 are locked to display wilds and all other symbol positions are respun. The Examiner is interpreting this as a first quantity of second array updates.  
Re claims 5, 18-19, [0071] describes an exemplary scenario wherein the result of wheel 12d may place additional wild symbols in the second array, which meets the limitation of an 
Re claim 6, 11-13, 16-17, refer to [0068], [0070], wherein it is discussed that wild symbols can be held during plays of second games, wherein an exemplary second game involves 10 free spins.
Re claim 7, refer to at least [0068] which describes that, “reels 10b, 10e are held
"wild", as stated in text box 32b. This means that the symbols on reels 10b, 10e are treated as wild symbols that can substitute for any other game symbol, thus increasing the chances of obtaining a winning combination of game symbols 9 on the first array 8.”
	Re claim 8, refer to the discussion of awarding jackpots in second game arrays in [0018], [0084]. 
	Re claims 9-10, refer to the rejection of claim 1. 
	Re claims 14, 20, [0061] describes that winning outcomes are paid based on predefined winning combinations when reels 10 are spun. As discussed with regard to [0070] above, free game spins are spins of reels 10 with modified symbols and the addition of held-wild reels. [0087] further notes that this feature game may have "different game symbols, game rules and pay tables" from the main game.
Re claim 15, refer to the rejection of claim 1. 

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer.
	Re claim 2, Although Meyer teaches the same inventive concept substantially as claimed, Meyer does not specifically contemplate populating the second array with the same quantity of the second symbol that triggered the game. However, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was filed how many second symbols to populate the second array with, especially because it is not claimed that a certain number of second symbols solves a stated problem or provides a particular advantage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715